Landis, Judge:
Counsel Rave submitted this case on the following stipulation :
IT IS HEBEBY STIPULATED AND AGBEED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed MW (Examiner’s Initials) by Examiner M. Watanabe (Examiner’s Name) on the invoice covered by the above enumerated protest assessed with duty of 22.5% under Paragraph 396, as modified, consists of sledge hammers and sledge heads similar in all material respects to the merchandise the subject of James S. Baker (Imports) Co., Ted L. Rausch et al. v. United States, C.D. 3048, wherein said merchandise was held properly dutiable at Ule1/" per pound as sledges under Paragraph 326, as modified.
IT IS FUBTHEB STIPULATED AND AGBEED that the record in James S. Baker (Imports) Co., Ted L. Rausch et al. v. United States, C.D. 3048, be incorporated in the record of this case and that the protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of facts and on authority of the decision cited therein, we hold that the merchandise, represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoice covered by the entry in this protest, is properly dutiable at 1:L/16 cent per pound under paragraph 326 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739).
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, the protest is overruled.
Judgment will be entered accordingly.